Exhibit 10.1
First Financial Bancorp


2010 Annual Short-Term Incentive (STI) Plan Summary


Purpose:  As a key component of First Financial Bancorp’s (FFBC) competitive
total rewards package, the STI Plan is designed to attract, retain and motivate
skilled associates, align them with the performance objectives of the Bank and
provide an opportunity for all associates to share in the company’s
success.  This pay for performance approach to incentives increases the value of
FFBC and drives shareholder returns.
 
Participants:  All regular (non-temporary) associates of First Financial Bancorp
or its subsidiaries.
 
Award Opportunities:  Target Award Opportunities will be assigned based on
market median award levels, by position, expressed as a percentage of actual
base salary paid for the performance year for all participants (minimum of
3%).  Actual awards may range from 0% to a maximum of 200% of the Total Award
Opportunity based on financial, risk management and other performance measures.
 
Performance Period:  Calendar/fiscal year, beginning on January 1, 2010.
 
Performance Categories and Measures:  FFBC Performance Measures reflect an
appropriate balance of financial results as compared to peer company performance
(defined as publicly traded bank holding company data for banks in similar
markets and with comparable asset size), risk management metrics, and
performance against FFBC’s Strategic Imperatives and other measures as
determined by the Risk and Audit Committees of the Board.
 


2010
Performance Categories
and Measures
Executive Management Team (EMT)
General STI Participants
Chief Risk Officer
Chief Internal Auditor
1. Financial Performance vs. Peer
· Total Shareholder Return
· ROA
· Credit Quality
 
 
X*
X*
X*
 
 
 
X
X
 
 
X*
X*
X*
 
 
X*
X*
X*
2. Enterprise Risk Management Performance
· Achievement of ERM process and structure objectives
· Results of ERM activities
 
 
X
 
 
X
 
 
 
X
 
 
X
 
 
X
 
 
X
3. Other
Assessment of results against other strategic imperatives:
· Process Improvement
· Revenue Growth
· Credit Quality Improvement
· Employer of Choice
TBD by
Risk Committee
TBD by
Audit Committee

* Financial performance will be assessed on a 3-year look-back basis for EMT
participants.
 
1

--------------------------------------------------------------------------------


 
At the end of the Performance Period, the Compensation Committee will be
provided with quantitative data and other information to assist in making a
determination of performance.  While the Committee will be heavily guided by
performance against predefined metrics, the final determination will not be
formulaic.  Discretion will be used to determine the final award payments,
taking into account other considerations impacting performance.
 
1.  
Financial Performance – Financial Performance will be the primary driver of STI
payout levels, but may be modified by performance in the Risk Management and
Other Performance Categories.

 
·  
The payout for FFBC financial results falling below the 25th percentile of peer
company performance will be 0%.  A maximum payout (200% of the Target Award
Opportunity) will be considered for performance at or above the top quartile
(75th percentile) of the peer group.   Judgment will be used to interpolate
performance when results fall between established performance levels.

 
·  
EMT Participants - The calculation of incentive for EMT members will be based on
a comparison to peer company performance over the plan year and the two years
prior.   This measurement will be based on performance over the entire 3-year
period (not each year individually).

 
2.  
Enterprise Risk Management Performance (This category applies only to EMT
participants) - The Compensation and Risk Management Committees of the Board,
with input from management, will assess performance and results against ERM
objectives to determine a payout factor (0% to 100%) for awards indicated under
the financial performance component of the plan for this group of participants.

 
3.  
Other Performance

 
·  
The FFBC Compensation Committee, with information provided by management, will
assess performance against the organization’s Strategic Imperatives to determine
final payout levels under the plan for all participants.

 
·  
Separate measures for the Chief Risk Officer and Chief Auditor may be considered
by the Risk Management and Audit Committees of the Board, respectively.

 
In total, the STI payout may not exceed 200% of the Target Award Opportunity.
 
Award Payments:  STI payouts will be made in cash to Participants as soon as
practicable following the close of each fiscal/performance year, but in no event
later than March 15 following the close of each fiscal year; however, no payment
will be made until results are audited and approved by the FFBC Compensation
Committee.  Notwithstanding the above, with respect to “Senior Executive
Officers,” any incentive payment during the TARP Period (as defined herein) will
be paid in restricted stock and comply with the applicable requirements of law
and regulation.
 
In the event a payout exceeds 100% of target, EMT participants will receive the
amount that exceeds 100% in restricted stock.
 
Participants employed for a portion of 2010 will receive a pro-rata payout based
on actual base salary paid for the year. All payouts under the plan are subject
to withholding, where applicable, for federal, state and local taxes.
 
Clawbacks: In the event (a) FFBC is required to prepare an accounting
restatement due to the material noncompliance of FFBC with any financial
reporting requirement under the securities laws during the Performance Period as
a result of misconduct, or (b) the Committee determines that senior management
has taken risks that jeopardize the safety and soundness of the company, the
members of the EMT shall reimburse FFBC for any award under the STI.
 
2

--------------------------------------------------------------------------------


 
In addition, during the period FFBC was subject to the laws and regulations
applicable to recipients under the Troubled Assets Relief Program – Capital
Purchase Program (TARP Period), senior executive officers and the next highly
compensated associates are subject to clawback based on statements of earnings,
gains or other criteria during the TARP Period that are later proven to be
materially inaccurate
 
Risk Management: The 2010 Annual STI Plan design has been reviewed by the
Compensation and Risk Committees of the Board, which have determined that the
design does not incent behavior that could jeopardize the safety and soundness
of the organization.  In particular, the 2010 Annual STI Plan design:
 
·  
Appropriately balances risk and reward

 
·  
Is compatible with effective controls and risk management

 
·  
Is supported by strong corporate governance, including active oversight by the
Board of Directors

 
Employment Requirement:  To be eligible to receive payment of an Award, the
Participant must have remained in the continuous employ of the Company or its
subsidiaries through the end of the applicable Performance Period and until the
time of payout.
 
Administration:  The Plan will be approved by the FFBC Compensation Committee
(Committee) and administered by FFBC’s CEO and Senior Human Resources
Officer.  The Committee shall adopt such rules and regulations as it may deem
appropriate in order to carry out the purpose of the plan.  All questions of
interpretation, administration and application of this plan shall be determined
by a majority of the members of the Committee then in office, except that the
Committee may authorize any one or more of its members, or any officer of the
Company, to execute and deliver documents on behalf of the Committee.  The
determination of the majority shall be final and binding in all matters relating
to the plan.  The Committee shall have authority to determine the terms and
conditions of the awards granted to eligible associates. The Plan may be amended
or discontinued at any time at the election of the Committee, provided that no
amendment will reduce the rights of Participants during the current performance
year.
 
No Rights to Awards or Continued Employment:  No associate of FFBC or any of its
subsidiaries shall have any claim to receive awards under the plan.  Neither the
plan nor any action taken under the plan shall be construed as giving any
associate any right to be retained by FFBC or any subsidiary of FFBC.
 
Source of Payments:  To the extent any person acquires any rights to receive
payments hereunder from FFBC or any of its subsidiaries, such rights shall be no
greater than those of an unsecured creditor.
 
Prohibited or Unenforceable Provisions:  Any provision of this plan that is
prohibited or unenforceable shall be ineffective to the extent such prohibition
or unenforceability without invalidating the remaining provision of the plan,
including but not limited to those prohibitions during the TARP Period.
 
Section 162(m) Provisions:  Any awards under the plan shall be subject to the
applicable restrictions imposed by Code Section 162(m) and the U.S. Department
of Treasury regulations promulgated thereunder, notwithstanding any other
provisions of the plan to the contrary.
 
Governing Law:  The plan and all rights and awards hereunder shall be construed
in accordance with and governed by the laws of the State of Ohio.
 
Approval Date:  The plan was approved by the FFBC Compensation Committee on
October 25, 2010.
 
3

--------------------------------------------------------------------------------

